EXHIBIT 10.68

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the current compensation received by independent
directors of Domino’s Pizza, Inc. for service on the Board of Directors, Audit
Committee, Compensation Committee and Nominating & Corporate Governance
Committee:

 

Director Compensation Summary

 

Annual Retainer

   Amount  

Board of Directors

   $ 80,000  

Audit Committee

  

Chairperson

   $ 30,000  

Member

   $ 15,000  

Compensation Committee

  

Chairperson

   $ 20,000  

Member

   $ 10,000  

Nominating & Corporate Governance Committee

  

Chairperson

   $ 15,000  

Member

   $ 10,000  

Annual Equity Award

   Value  

Target grant date fair value

   $ 160,000  